IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11304
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS MEZA-MORIEL,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:97-CR-94-A-12
                      --------------------
                        November 8, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Carlos Meza-Moriel appeals his conviction and sentencing

following a conditional plea of guilty.     Meza argues that the

district court erred in: 1) allowing the Government to cross-

examine him during an evidentiary hearing; 2) denying his motion

to dismiss based on a violation of his right to a speedy trial

under the Sixth Amendment; and 3) denying the Government’s motion

to continue his sentencing hearing.

     We turn first to Meza’s argument that the district court

erred in allowing the Government to question him at the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11304
                                 -2-

evidentiary hearing.    This court reviews the admission of

evidence for an abuse of discretion, considering any errors under

the harmless error doctrine.    United States v. Taylor, 210 F.3d
311, 314 (5th Cir. 2000)(citation omitted).    While there is no

federal right to limit the testimony of a witness on a

preliminary matter to one single phase of an issue, United States

v. Gomez-Diaz, 712 F.2d 949, 951 (5th Cir. 1983), the Federal

Rules of Evidence provide that “[t]he accused does not, by

testifying upon a preliminary matter, subject himself to cross

examination as to other issues in the case.”    Fed. R. Evid.

104(d).    The issue in the evidentiary hearing was whether the

loss of two witnesses during the two-year delay between

indictment and arrest had prejudiced Meza’s defense.    Because the

record reflects that the Government’s questioning was limited to

the issue of actual prejudice, the district court did not err in

allowing the questioning.

     We turn next to the district court’s denial of Meza’s motion

to dismiss for Sixth Amendment speedy trial violations.    In

resolving a constitutional speedy trial claim, this court

examines the following four factors: 1) the length of delay; 2)

the reason for the delay; 3) when the defendant asserted his

right; and 4) the prejudice to the defendant resulting from the

delay.    United States v. Garcia, 995 F.2d 556, 560 (5th Cir.

1993)(citing Barker v. Wingo, 407 U.S. 514, 530 (1972)).      A

district court’s findings in applying this balancing test and its

overall evaluation are reviewed for clear error.    See Robinson v.

Whitley, 2 F.3d 562, 568 (5th Cir. 1993).    Because the district
                           No. 99-11304
                                -3-

court’s findings and its overall evaluation of the factors set

forth above are plausible in light of the record read as a whole,

they are not clearly erroneous.

     Finally, we turn to Meza’s argument that the district court

erred in denying the Government’s motion to continue the

sentencing hearing.   Meza raises this issue for the first time on

appeal as he did not object at sentencing to the district court’s

denial of the Government’s motion.   However, Meza makes only

conclusory allegations of prejudice arising from the district

court’s ruling and provides no citations to authority concerning

the denial of a motion for continuance.   Because this issue has

been insufficiently briefed, it is deemed abandoned on appeal.

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     In light of the foregoing, the judgment of the district

court is AFFIRMED.